DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, 13-15, 17, 19-22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10714788. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach a solid-state lithium ion electrolyte, comprising: a composite material of formula (I):
Liy(M1)x1Si2-x2(M2)x2O7 (I)
wherein x1 is a number from greater than 0 to less than 6, x2 is a number from greater than 0 to less than 2, y is a value such that the composite of formula (I) is charge neutral, M1 is at least one element selected from the group of elements consisting of a group 1 element, a group 2 element and a group 12 element, and M2 is at least one element selected from the group of elements consisting of a group 13 element, a group 14 element, and a group 15 element.  Both inventions also teach a solid-state lithium ion electrolyte, comprising: a composite material of formula (II):
Liy(M1)x1Si2-x2(M2)x2Pb1-x3(M3)x3O7 (II)
wherein x1 is a number from greater than 0 to less than 10, x2 is a number from greater than 0 to less than 2, x3 is a number from greater than 0 to less than 1, and y is a value such that the composite of formula (II) is charge neutral, M1 is at least one element selected from the group of elements consisting of a group 1 element, a group 2 element and a group 12 element, M2 is at least one element selected from the group of elements consisting of a group 13 element, a group 14 element, and a group 15 element, and M3 is at least one element selected from a group 2 element, a group 12 element, a group 13 element, a group 14 element, and a group 15 element.  Both inventions also teach a solid-state lithium ion electrolyte, comprising: a composite material of formula (III):
Liy(M1)x1Si2-x2(M2)x2Al1-x3(M3)x3O7 (III)
wherein x1 is a number from greater than 0 to less than 1, x2 is a number from greater than 0 to less than 1, x3 is a number from greater than 0 to less than 1, and y is a value such that the composite of formula (III) is charge neutral, M1 is at least one element selected from the group of elements consisting of a group 1 element, a group 2 element and a group 12 element, M2 is at least one element selected from the group of elements consisting of a group 13 element, a group 14 element, and a group 15 element, and M3 is at least one element selected from a group 3 element, a group 4 element, a group 13 element, a group 14 element, and a group 15 element.  Finally, both inventions teach a solid-state lithium ion electrolyte, comprising: a composite material of formula (IV):
Liy(M1)x1Si2-x2(M2)x2Be1-x3(M3)x3O7 (IV)
wherein x1 is a number from greater than 0 to less than 2, x2 is a number from greater than 0 to less than 1, x3 is a number from greater than 0 to less than 1, M1 is at least one element selected from the group of elements consisting of a group 1 element, a group 2 element and a group 12 element, M2 is at least one element selected from the group of elements consisting of a group 13 element, a group 14 element, and a group 15 element, and M3 is at least one element selected from a group 1 element, a group 2 element, a group 12 element, and a group 13 element.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the second sentence of the claims makes it indefinite.  The crystal lattice structure description needs to be in the same sentence as the activation energy description.
As to claim 18, the formula IIIb does not fit within the requirements of formula III, which the claim is dependent on.
Regarding claim 19, there is no description of the variable y.
Allowable Subject Matter
Claims 11 and 12 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art, Akira (U.S. Patent Publication 2021/0104728), Cowdery-Corvan (U.S. Patent Publication 2014/0086814), and Hirayama (U.S. Patent Publication 2014/0038043), teach lithium silicate materials used in battery electrodes, but fail to disclose the specific molar ratios of the formulas of the present invention or that the composition is used in an electrolyte.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722